DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.  
The 35 U.S.C. 103 argument presented on pages 14 (Part A) is in regards to the amended element to claims 1 and 20 “identifying, by the processor, a pressure versus step time coordinate from inside of the identified geometric shape having the largest area”, and will be discussed in detail in the Final Rejection, below.
Regarding the 35 U.S.C. 103 arguments presented on page 15 (Part B), the Examiner respectfully disagrees that the largest geometric shape in a pressure vs. step time coordinate space would not be a useable or desirable portion of the coordinate space for other optimization processes.   As the instant specification discloses using the largest geometric shape area of the coordinate space, with the geometric shape not limited to a rectangle, but including other geometric shapes such as triangles, circles, other polygons or asymmetric shapes [0039], it is possible for the geometric shape to encompass nearly all of the defect-free fabrication space (item 210) defined by high/low pressure limits and the shorts/flash curves.
It would be prima facie obvious that a person of ordinary skill in the art would also try to optimize their process between the short shot and flash curves and reasonable defect-avoiding high and low pressure limits; therefore, it would be highly probable to have at least some overlap of the used and desired coordinate space between the instant method and other optimization methods.
Further Part B arguments discuss DoE versus other optimization methods; however, citing of DoE is in an amended element to claims 1 and 20, “initiating, by a controller of an injection molding machine, a design of experiments process”, and will be discussed in detail in the Final Rejection, below.
Regarding the 35 U.S.C. 101 arguments presented on pages 15-17, the Examiner respectfully disagrees with that claims 1 and 20 overcome a 35 U.S.C. 101 rejection by reciting more than integrating a judicial exception into a practical application of the exception, where the claims cover a particular solution to a problem or a particular way to achieve a desired outcome, or are significantly more than the recited judicial exception.
The Examiner acknowledges the amendments to claims 1-2, 4, 11, and 13-20.

Claim Rejections - 35 USC § 112
Claims 1 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  steps for the “design of experiments process” cited in the last two lines of claims 1 and 20.  The instant specification does disclose how the controller [0029-0032] interacts with components of the molding machine, and describes the process as a pressure control process [0031].  As “design of experiments” is understood as a system for process optimization by conducting and analyzing data gathering experiments where the inputs and input ranges can be selected with a variable number of possible outputs to conduct an experiment can be tested in countless ways, the phrase “design of experiments process” is indefinite.  An example is disclosed for testing four inputs, each at three different values, where testing all possible combinations of this DoE process would require 81 molding cycles [0006].  DoE teaches methods to reliably optimize this same process while reducing the test cycles required in a large number of possible ways.  
Since claims 1 and 20 fail to cite the DoE process steps, or any details of the controller’s interaction with the DoE inputs of the molding machine or its components, the phrase “design of experiments process” is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 20 each recite “a method for optimization of an injection molding cycle”.  Taking the broadest reasonable interpretation of claims 1 and 20, the claim satisfies Step 1 for statutory categories of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”, as the claim describes a process comprised of steps.  However, the steps of claims 1 and 20 fail the 2019 PEG Step 2A Prong One analysis as “obtaining” a first and second plurality of pressure versus step time data sets; and by the processor: “defining” surfaces of a first geometric shape on the pressure versus step time curve; “defining” a plurality of geometric shapes within the first shape on the pressure versus step time curve; “identifying” the interior shape with the largest area; and “generating” design of experiment parameters; recite abstract ideas.  
“Generating, defining, and identifying” data is abstract as they are mathematical concepts that manipulate data, and “obtaining” is another generically-recited computer concept for a data gathering step to store and retrieve information in memory.  These claim elements do not add a meaningful limitation to the abstract idea because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  
The amended element “initiating, by a controller of an injection molding machine, a design of experiments process” does not recite meaningful limitations that use the abstract ideas to improve the previous molding technology, because only a highly generic molding machine is recited, with no recited specific and unconventional tool in the data gathering steps that amounts to significantly more than the exceptions.
Claims 1 and 20 fail the 2019 PEG Step 2A Prong Two analysis.  The amended claim element “initiating, by a controller of an injection molding machine, a design of experiments process based on the identified pressure versus step time coordinate”, recites additional elements to integrate “the method for optimization of an injection molding cycle” into a practical application, but not in a meaningful way.  This claim element of initiation of a Design of Experiments process by the controller using gathered data and calculations is highly generic, and does not provide the DoE process steps or any details of the controller’s interaction with the molding machine or its components.
Therefore, claims 1 and 20 are rejected under 35 U.S.C. 101 and does not qualify as patent-eligible subject matter.
Claims 2-19 are rejected under 35 U.S.C. 101 because they are dependent to claim 1 and are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Speight (US20060197247A1), in view of Altonen (US20150224696A1).
With respect to claim 1, the prior art of Speight teaches optimization of an injection molding cycle [0013, 0043-0047] comprising: obtaining, by a processor, a first plurality of pressure versus time data [0077-0085], a low and high pressure curve at the limit of short shot and flash defects [0044, 0116-0117], the pressure profile [0075] for optimizing molding [0076] and estimating material properties with experiments [0134-0138]. 
Speight teaches velocity and pressure profiles can be automatically optimized [0075], and that step time pressure values are analyzed by teaching a relationship between velocity setpoints and dp/dt [0133-0134].  The Examiner understands the conversion of pressure values from time values to step time or change-in-time values to be mathematical calculations that would be measureable by a processor.
Speight is silent on two surfaces of a first geometric shape with the first surface of the first geometric shape being defined by the low pressure versus step time curve and the second surface of the geometric shape being defined by the high pressure versus step time curve, and a top surface and a bottom surface the top surface being defined by connecting the maximum pressure value data points of the first and second surfaces and the bottom surface being defined by connecting the minimum pressure value data points of the first and second surfaces.
However, the prior art of Altonen teaches optimization steps using changes to injection pressure versus time profiles (Fig. 9; [0110]), where the acceptable parameters are within the determined short  shot [0107] and the flash [0108] pressure profile lines for optimization testing to reduce or eliminate the defects [0110].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to establish the high and low pressures of the optimization runs to follow the minimum and maximum pressure data points of the high and low limit pressure curves, where short shot and flash defects are eliminated.  
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the current application comprises generating experiment parameters within a portion of the area, or largest area geometric shape, of the pressure versus step time limiting curves, that a portion of the experimental profiles for optimization taught by Speight, also within the area of allowable pressure versus step time limiting curves, would overlap the portion of the area of the pressure versus step time limiting curves taught by the current application.  Therefore, Speight’s teaching of optimization testing would also comprise experiment parameters overlapping within the largest area geometric shape within the allowable pressure versus step time limit curves used in the current experiment.
Speight is silent on defining, by the processor, a plurality of geometric shapes within the first geometric shape and restricted by the first geometric shape in the pressure versus step time coordinate space; identifying, by the processor, a geometric shape of the plurality of geometric shapes having the largest area in the pressure versus step time coordinate space; and generating, by the processor, design of experiment parameters from the largest area geometric shape.  
However, Altonen teaches controlled adjustments of injection pressure over all or a portion of the pressure/time chart curve, with adjustments made to reduce or eliminate short shot and flash defects (Fig. 9; [0110]).  The injection pressure adjustments are made based on part defects from the previous cycle or time to fill the mold cavity [0111].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of correcting the injection pressure to optimize the molding cycle, taught by Altonen, into the molding optimization process taught by Speight to improve the process in the same way, by identifying and producing optimized pressure/time curves falling in the area of the pressure/time chart avoiding short shot or flash defects.
As all acceptable parts fall between the two outer boundary “short shot” and “flash” curves on the pressure/time chart, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to recognize the corrective adjustment cycle curves on the pressure/time chart would at least in part fall within the same area as the largest geometric shape within the first geometric shape recited in instant claim 1.  As the placement of the cycle curves onto the pressure/time or dp/dt charts are a virtual or abstract step, and all useable pressure/step time corrective cycles between the boundary curves would overlap the largest geometric shape within the first geometric shape, it would be prima facie obvious that the optimization process taught by Speight, in view of Altonen, teaches instant claim 1.
Speight teaches a molding optimization method where control inputs and their values are determined [0035-0041], comprising velocity settings where short shot and flash defects are eliminated [0096], injection velocity/pressure profiles [0133, 0162], screening for removal of all defects [0187], selecting optimal packing pressure [0199], and estimating hold times [0216] and pressure profiling [0220-0223], similar to an automated DoE optimization method.  Speight also teaches that the processor will automatically initiate the test process to produce a part [0036].

With respect to claim 2, Speight teaches obtaining the first plurality of pressure versus step time data sets that define the low pressure versus step time curve comprises: executing, by a controller, a low pressure vs step time curve calibration cycle in accordance with a mold cycle implemented by the injection molding machine.  This is completed by initially setting the pressure profile to substantially zero [0097], then forming a flat filling profile generated from screw velocity estimates and accounting for properties of the molding material [0104, 0105].  Speight next teaches optimization to avoid short shot defects by changing set points over a plurality of mold cycles performed by the injection molding machine, wherein each of the executed mold cycles has a corresponding fill step pressure and fill step time [0107, 0108, 0111].
Speight teaches using a controller to store and adjust stepped velocity profiles [0161], but does not explicitly teach storing, in a memory, each of the corresponding fill step pressures and fill step times; and defining, by the processor, the low pressure versus step time curve as a subset of the fill step pressures and fill step times stored in the memory.
However, Altonen also teaches a controller designed for a molding machine, commonly known to record cycle parameters; where adjustments may be made by the controller in the desired area of the pressure/time graph (Fig. 9) “to ensure that the mold cavity is filled correctly and that the molten plastic material completely fills the mold cavity in the correct amount of time based on changes in the viscosity of the molten plastic material. [0029]”  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of storing low pressure versus step time curve data by the controller, taught by Altonen, to improve the similar molding optimization process taught by Speight, in view of Altonen, in the same way by ensuring that the mold cavity is filled correctly and that the molten plastic material completely fills the mold cavity in the correct amount of time.
With respect to claim 3, Speight teaches receiving, at a user interface, an indication of a first mold cycle's low fill step pressure; identifying, by the processor, a fill step time cycle increment; defining, by the processor, each subsequent mold cycle's fill step time from the first mold cycle's fill step pressure and fill step time increment [0128-0129].
It is prima facie obvious that a user interface is present as the feedback about part quality is requested from the user with a means to adjust cycle parameters accordingly [0087, 0109].
With respect to claim 4, Speight teaches obtaining the second plurality of pressure versus step time data sets that define the high pressure versus step time curve comprises: executing, by a controller, a high pressure vs step time curve calibration cycle in accordance with a mold cycle implemented by an injection molding machine [0075]; executing, by the controller, a plurality of mold cycles performed by the injection molding machine, wherein each of the executed mold cycles has a corresponding fill step pressure and fill step time [0087]; storing, in a memory, the pressure information from cycles [0131] and prima facie obviously other cycle parameters, from [0125-0130], including the fill step pressures and fill step times [0127-0128]; and defining, by the processor, the high pressure versus time curve as a subset of the fill step pressure and fill step times stored in the memory [0089-0092].
With respect to claim 5, Speight teaches receiving, an indication of a second mold cycle's high fill step pressure; identifying, by the processor, a fill step time cycle increment; defining, by the processor, each subsequent mold cycle fill step time from the second mold cycle fill step pressure and fill step time increment [0107, 0108].  This is illustrated by Fig. 2, and it is prima facie obvious that the fill step time can be determined by the stroke length / injection velocity. 
It is prima facie obvious that a user interface is present as the feedback about part quality is requested from the user with a means to adjust cycle parameters accordingly [0087, 0109].
With respect to claim 6, Speight, in view of Altonen, teach optimization processes using the controlled parameters of injection pressure and fill step time.
Speight, in view of Altonen, does not explicitly teach identifying a center point of the identified largest area rectangle, the center point comprising a fill step pressure and fill step time in the pressure versus step time coordinate space; although Altonen appears to show a target curve on the pressure/time chart that appears to be centered (Fig. 9, item 1221) between the short shot and flash boundary curves (Fig. 9, items 1222a, 1222b), which could comprise the center point.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a center point and curve between the short and flash boundary curves could be found by mathematical calculation or experimentally through the optimization process taught by Speight, in view of Altonen.  
With respect to claim 7, Speight, in view of Altonen appears to show a target curve on the pressure/time chart that appears to be centered between the short shot and flash boundary curves which could comprise the center point; where it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a center point and curve between the short and flash boundary curves could be found by mathematical calculation or experimentally through the optimization process taught by Speight, in view of Altonen; as set forth above in the rejection of claim 6, above.  
Speight teaches an optimization process using cycle parameters to set up pressure profiles [0075] using a feedback loop for correcting the optimization design [0077], by controlling parameters comprising of injection pressure and fill time [0107, 0108] as illustrated by Fig. 2, where it is prima facie obvious that the fill time can be determined by the stroke length / injection velocity.
Speight, in view of Altonen, does not explicitly teach a range of step time values around the center point, including the center point, a range of step pressure values around the center point, including the center point; and wherein generating the design of experiment parameters from the largest area geometric shape comprises generating the design of experiment parameters from the identified range of step times and identified range of step pressures.
However, similarly to the rejection of claim 6, above, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that points around a center point and central curve between the short and flash boundary curves could be found by mathematical calculation or experimentally through the optimization process taught by Speight, in view of Altonen; as the optimization area performed by Speight, in view of Altonen would at least partially overlap the instant case optimization in the area between the boundary curves.  
With respect to claim 8, Speight teaches controlling parameters comprising fill step pressure and fill step time parameters between the boundary curves of the pressure/time chart, which would prima facie obviously overlap the identified center point.  Speight teaches the controller of the injection mold system will physically perform these optimization injection molding cycles (Fig. 1) using previous cycle feedback (Fig. 1, item 20; [0077]) to arrive at a process window that molds acceptable parts [0014-0019].
It would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a center point and curve between the short and flash boundary curves could be found by mathematical calculation or experimentally through the optimization process taught by Speight, in view of Altonen, as set forth above in the rejection of claim 6, above.  
With respect to claim 9, Speight teaches detecting, by a non-cavity sensor, a current injection pressure value [0091], identifying a predetermined range of injection pressure values from the fill step pressure [0014-0019], and the pressure deviation values [0021].
It would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a molding machine processor would identify a fill step time of the identified center point, as set forth above in the rejection of claim 6, above, and that all of these parameters would be received at the user interface.  
Speight is silent on identifying, by the processor, a mold cycle operating outside of a predetermined range of injection pressure values; and notifying, by the user interface, an operator of the injection molding system of the failure of the mold cycle.
However, Altonen teaches that an over-pressurization condition can be detected by a controller, and an alarm can be activated to alert the operator [0071].
It would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of detecting an over-pressurization condition by a controller, and activating an alarm to alert the operator, taught by Altonen, to improve the similar device taught by Speight, in view of Altonen, in the same way, providing a safety warning for the operator and protecting from equipment damage and excessive product loss.
With respect to claim 10, Speight teaches detecting, by a non-cavity sensor, a current injection pressure value [0091].
Speight is silent on the current injection pressure value is detected by at least one of a cavity pressure sensor, a camera, in-mold sensory equipment, a measured temperature, and a measured strain.
However, Altonen teaches pressure sensors comprising a flow front sensor (Fig. 1, item 53), located within the mold cavity or proximate the mold cavity (Fig. 1, item 32; [0069]) communicatively connected to the controller, used to measure injection or cavity pressure [0069].
It would be prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use a flow front sensor to allow measurement of injection pressure, taught by Speight, in view of Altonen, to improve the similar molding process taught by Speight in the same way.
With respect to claim 12, Speight teaches the design of experiment parameters include obtaining a correct packing step pressure [0199-0201].
With respect to claim 14, Speight teaches the low pressure versus time curve is indicative of the lowest fill step pressure and fill step time value combinations for calibrating an injection molding machine to perform an injection molding cycle that fabricates molded parts without defects associated with insufficient pressure, as the low pressure cycle in the optimization process is the limit for presence of a “short” defect on the products [0096, 0107, 0111, 0126].
With respect to claim 15, Speight teaches the high pressure versus time curve is indicative of the highest fill step pressure and fill step time value combinations for calibrating an injection molding machine to perform an injection molding cycle that fabricates molded parts without defects associated with over-pressurization, as the high pressure cycle in the optimization process is the limit for presence of a “flash” defect on the products [0089, 0092].
With respect to claim 19, Speight teaches calibrating, by a controller, the injection molding machine to perform an injection mold cycle using a fill step pressure and corresponding fill step time [0209].   
Speight next teaches optimization to avoid short shot defects by changing set points over a plurality of mold cycles performed by the injection molding machine, wherein each of the executed mold cycles has a corresponding fill step pressure and fill step time [0107, 0108, 0111].  Speight teaches using a controller to store and adjust stepped velocity profiles [0161].
Speight is silent on indication by a data point within the identified geometric shape having the largest area in the pressure versus step time coordinate space.  
However, as set forth above in the rejection of claim 1 above, Altonen establishes obviousness for teaching this claim element as the optimization taught establishes short shot and flash pressure cycle curves, which act as boundaries of the geometric shape.  
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the current application comprises generating experiment parameters within a portion of the area, or largest area geometric shape, of the pressure versus time limiting curves, that a portion of the experimental profiles for optimization taught by Speight, also within the area of allowable pressure versus time limiting curves, would overlap the portion of the area of the pressure versus time limiting curves taught by the current application.  Therefore, Speight’s teaching of optimization testing would also comprise experiment parameters overlapping within the largest area geometric shape within the allowable pressure versus step time limit curves used in the current experiment.

Speight, Altonen, and Tuszynski
In an alternate rejection, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Speight (US20060197247A1), in view of Altonen (US20150224696A1) and Tuszynski (US20030149501A1).
With respect to claim 1, the prior art of Speight teaches optimization of an injection molding cycle [0013, 0043-0047] comprising: obtaining, by a processor, a first plurality of pressure versus time data [0077-0085], a low and high pressure curve at the limit of short shot and flash defects [0044, 0116-0117], the pressure profile [0075] for optimizing molding [0076] and estimating material properties with experiments [0134-0138]. 
Speight teaches velocity and pressure profiles can be automatically optimized [0075], and that step time pressure values are analyzed by teaching a relationship between velocity setpoints and dp/dt [0133-0134].  The Examiner understands the conversion of pressure values from time values to step time or change-in-time values to be mathematical calculations that would be measureable by a processor.
Speight is silent on two surfaces of a first geometric shape with the first surface of the first geometric shape being defined by the low pressure versus step time curve and the second surface of the geometric shape being defined by the high pressure versus step time curve, and a top surface and a bottom surface the top surface being defined by connecting the maximum pressure value data points of the first and second surfaces and the bottom surface being defined by connecting the minimum pressure value data points of the first and second surfaces.
However, the prior art of Altonen teaches optimization steps using changes to injection pressure versus time profiles (Fig. 9; [0110]), where the acceptable parameters are within the determined short  shot [0107] and the flash [0108] pressure profile lines for optimization testing to reduce or eliminate the defects [0110].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to establish the high and low pressures of the optimization runs to follow the minimum and maximum pressure data points of the high and low limit pressure curves, where short shot and flash defects are eliminated.  
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the current application comprises generating experiment parameters within a portion of the area, or largest area geometric shape, of the pressure versus step time limiting curves, that a portion of the experimental profiles for optimization taught by Speight, also within the area of allowable pressure versus step time limiting curves, would overlap the portion of the area of the pressure versus step time limiting curves taught by the current application.  Therefore, Speight’s teaching of optimization testing would also comprise experiment parameters overlapping within the largest area geometric shape within the allowable pressure versus step time limit curves used in the current experiment.
Speight is silent on defining, by the processor, a plurality of geometric shapes within the first geometric shape and restricted by the first geometric shape in the pressure versus step time coordinate space; identifying, by the processor, a geometric shape of the plurality of geometric shapes having the largest area in the pressure versus step time coordinate space; and generating, by the processor, design of experiment parameters from the largest area geometric shape.  
However, Altonen teaches controlled adjustments of injection pressure over all or a portion of the pressure/time chart curve, with adjustments made to reduce or eliminate short shot and flash defects (Fig. 9; [0110]).  The injection pressure adjustments are made based on part defects from the previous cycle or time to fill the mold cavity [0111].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of correcting the injection pressure to optimize the molding cycle, taught by Altonen, into the molding optimization process taught by Speight to improve the process in the same way, by identifying and producing optimized pressure/step time curves falling in the area of the pressure/step time chart avoiding short shot or flash defects.
As all acceptable parts fall between the two outer boundary “short shot” and “flash” curves on the pressure/step time chart, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to recognize the corrective adjustment cycle curves on the pressure/step time chart would at least in part fall within the same area as the largest geometric shape within the first geometric shape recited in instant claim 1.  As the placement of the cycle curves onto the pressure/step time charts are a virtual or abstract step, and all useable pressure/step time corrective cycles between the boundary curves would overlap the largest geometric shape within the first geometric shape, it would be prima facie obvious that the optimization process taught by Speight, in view of Altonen, teaches instant claim 1.
Speight teaches an automated molding optimization method where control inputs and their values are determined [0035-0041], comprising velocity settings where short shot and flash defects are eliminated [0096], injection velocity/pressure profiles [0133, 0162], screening for removal of all defects [0187], selecting optimal packing pressure [0199], estimating hold times [0216] and pressure profiling [0220-0223].  Speight also teaches that the processor will automatically initiate the test process to produce a part [0036].
In this interpretation of the claim and Speight, Speight and Altonen, is silent on a DoE optimization method.  
However, the prior art of Tuszynski teaches Design of Experiments [0008] for injection molding units that are capable of testing at least 22 different inputs, including pressures, temperatures, and speed [0007, 0201] for the purpose of reducing process optimization time and costs [0013].  Tuszynski teaches DoE for determining outer limits of a useable area for selected inputs, and analyzing testing values for process robustness within the useable geometrically-shaped area (Figs. 33A, 27B; [0137, 0144]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the processor’s optimization program in the method of Speight, in view of Altonen, with the DoE optimization program taught by Tuszynski to obtain the predictable results of the applying pressure profiles and other inputs to reduce optimization time and costs, with the ability to analyze the testing results to improve process robustness within a useable geometrically-shaped area of a variable’s coordinate space.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Speight (US20060197247A1), in view of Altonen (US20150224696A1).
With respect to claim 20, the prior art of Speight teaches optimization of an injection molding cycle [0013, 0043-0047] comprising: obtaining, by a processor, a first plurality of pressure versus time data [0077-0085], a low and high pressure curve at the limit of short shot and flash defects [0044, 0116-0117], the pressure profile [0075] for optimizing molding [0076] and estimating material properties with experiments [0134-0138]. 
Speight teaches velocity and pressure profiles can be automatically optimized [0075], and that step time pressure values are analyzed by teaching a relationship between velocity setpoints and dp/dt [0133-0134].  The Examiner understands the conversion of pressure values from time values to step time or change-in-time values to be mathematical calculations that would be measureable by a processor.
Speight is silent on two surfaces of a first geometric shape with the first surface of the first geometric shape being defined by the low pressure versus step time curve and the second surface of the geometric shape being defined by the high pressure versus step time curve, and a top surface and a bottom surface the top surface being defined by connecting the maximum pressure value data points of the first and second surfaces and the bottom surface being defined by connecting the minimum pressure value data points of the first and second surfaces.
However, the prior art of Altonen teaches optimization steps using changes to injection pressure versus time profiles (Fig. 9; [0110]), where the acceptable parameters are within the determined short  shot [0107] and the flash [0108] pressure profile lines for optimization testing to reduce or eliminate the defects [0110].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to establish the high and low pressures of the optimization runs to follow the minimum and maximum pressure data points of the high and low limit pressure curves, where short shot and flash defects are eliminated.  
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the current application comprises generating experiment parameters within a portion of the area, or largest area geometric shape, of the pressure versus step time limiting curves, that a portion of the experimental profiles for optimization taught by Speight, also within the area of allowable pressure versus step time limiting curves, would overlap the portion of the area of the pressure versus step time limiting curves taught by the current application.  Therefore, Speight’s teaching of optimization testing would also comprise experiment parameters overlapping within the largest area geometric shape within the allowable pressure versus step time limit curves used in the current experiment.
Speight is silent on defining, by the processor, a plurality of polygons within the first geometric shape and restricted by the first geometric shape in the pressure versus step time coordinate space; identifying, by the processor, a polygon of the plurality of polygons having the largest area in the pressure versus step time coordinate space; and generating, by the processor, design of experiment parameters from the largest area geometric shape.  
However, Altonen teaches controlled adjustments of injection pressure over all or a portion of the pressure/time chart curve, with adjustments made to reduce or eliminate short shot and flash defects (Fig. 9; [0110]).  The injection pressure adjustments are made based on part defects from the previous cycle or time to fill the mold cavity [0111].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of correcting the injection pressure to optimize the molding cycle, taught by Altonen, into the molding optimization process taught by Speight to improve the process in the same way, by producing optimized pressure/step time curves falling in the area of the pressure/step time chart avoiding short shot or flash defects.
The current application specification recites a polygon can be a convex polygon, a concave polygon, an orthogonal polygon, a rectilinear polygon [0037], while it is silent on the maximum number of sides of the polygon.  This prima facie obviously enables freedom for the polygon to take the shape and size of any non-crossing, non-curving shape that fits within the first geometric shape.
As all acceptable parts fall between the two outer boundary “short shot” and “flash” curves on the pressure/step time chart, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to recognize the corrective adjustment cycle curves on the pressure/step time chart would at least in part fall within the same area as the largest geometric shape within the first geometric shape recited in instant claim 20.  As the placement of the cycle curves onto the pressure/step time charts are a virtual or abstract step, and all useable pressure/step time corrective cycles between the boundary curves would overlap the largest geometric shape within the first geometric shape, it would be prima facie obvious that the optimization process taught by Speight, in view of Altonen, teaches instant claim 20.

In an alternate rejection, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Speight (US20060197247A1), in view of Altonen (US20150224696A1) and Tuszynski (US20030149501A1).
With respect to claim 20, the prior art of Speight teaches optimization of an injection molding cycle [0013, 0043-0047] comprising: obtaining, by a processor, a first plurality of pressure versus time data [0077-0085], a low and high pressure curve at the limit of short shot and flash defects [0044, 0116-0117], the pressure profile [0075] for optimizing molding [0076] and estimating material properties with experiments [0134-0138]. 
Speight teaches velocity and pressure profiles can be automatically optimized [0075], and that step time pressure values are analyzed by teaching a relationship between velocity setpoints and dp/dt [0133-0134].  The Examiner understands the conversion of pressure values from time values to step time or change-in-time values to be mathematical calculations that would be measureable by a processor.
Speight is silent on two surfaces of a first geometric shape with the first surface of the first geometric shape being defined by the low pressure versus step time curve and the second surface of the geometric shape being defined by the high pressure versus step time curve, and a top surface and a bottom surface the top surface being defined by connecting the maximum pressure value data points of the first and second surfaces and the bottom surface being defined by connecting the minimum pressure value data points of the first and second surfaces.
However, the prior art of Altonen teaches optimization steps using changes to injection pressure versus time profiles (Fig. 9; [0110]), where the acceptable parameters are within the determined short  shot [0107] and the flash [0108] pressure profile lines for optimization testing to reduce or eliminate the defects [0110].  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to establish the high and low pressures of the optimization runs to follow the minimum and maximum pressure data points of the high and low limit pressure curves, where short shot and flash defects are eliminated.  
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the current application comprises generating experiment parameters within a portion of the area, or largest area geometric shape, of the pressure versus step time limiting curves, that a portion of the experimental profiles for optimization taught by Speight, also within the area of allowable pressure versus step time limiting curves, would overlap the portion of the area of the pressure versus step time limiting curves taught by the current application.  Therefore, Speight’s teaching of optimization testing would also comprise experiment parameters overlapping within the largest area geometric shape within the allowable pressure versus step time limit curves used in the current experiment.
Speight is silent on defining, by the processor, a plurality of polygons within the first geometric shape and restricted by the first geometric shape in the pressure versus step time coordinate space; identifying, by the processor, a polygon of the plurality of polygons having the largest area in the pressure versus step time coordinate space; and generating, by the processor, design of experiment parameters from the largest area geometric shape.  
However, Altonen teaches controlled adjustments of injection pressure over all or a portion of the pressure/time chart curve, with adjustments made to reduce or eliminate short shot and flash defects (Fig. 9; [0110]).  The injection pressure adjustments are made based on part defects from the previous cycle or time to fill the mold cavity [0111].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of correcting the injection pressure to optimize the molding cycle, taught by Altonen, into the molding optimization process taught by Speight to improve the process in the same way, by producing optimized pressure/time curves falling in the area of the pressure/step time chart avoiding short shot or flash defects.
The current application specification recites a polygon can be a convex polygon, a concave polygon, an orthogonal polygon, a rectilinear polygon [0037], while it is silent on the maximum number of sides of the polygon.  This prima facie obviously enables freedom for the polygon to take the shape and size of any non-crossing, non-curving shape that fits within the first geometric shape.
As all acceptable parts fall between the two outer boundary “short shot” and “flash” curves on the pressure/step time chart, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to recognize the corrective adjustment cycle curves on the pressure/step time chart would at least in part fall within the same area as the largest geometric shape within the first geometric shape recited in instant claim 20.  
Speight teaches an automated molding optimization method where control inputs and their values are determined [0035-0041], comprising velocity settings where short shot and flash defects are eliminated [0096], injection velocity/pressure profiles [0133, 0162], screening for removal of all defects [0187], selecting optimal packing pressure [0199], estimating hold times [0216] and pressure profiling [0220-0223].  Speight also teaches that the processor will automatically initiate the test process to produce a part [0036].
Speight, in view of Altonen, is silent on a DoE optimization method.  
However, the prior art of Tuszynski teaches Design of Experiments [0008] for injection molding units that are capable of testing at least 22 different inputs, including pressures, temperatures, and speed [0007, 0201] for the purpose of reducing process optimization time and costs [0013].  Tuszynski teaches DoE for determining outer limits of a useable area for selected inputs, and analyzing testing values for process robustness within the useable geometrically-shaped area (Figs. 33A, 27B; [0137, 0144]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the processor’s optimization program in the method of Speight, in view of Altonen, with the DoE optimization program taught by Tuszynski to obtain the predictable results of the applying pressure profiles and other inputs to reduce optimization time and costs, with the ability to analyze the testing results to improve process robustness within a useable geometrically-shaped area of a variable’s coordinate space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Dong (US20050046056A1), (DoE molding example – Table 1; [0017, 0056-0057])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742